DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 4, there is no antecedent basis for “two locking parts”, “two screw parts” and “two projections.” It is unclear which elements (if any) in claim 1 are further limited by the terms in claim 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/147748 A1 to Iwasawa (cited by Applicant; US 2018/0345276 A1 will be referred to below) in view of US 2017/0265847 A1 to Cortelazzo.
	As to claim 1, Iwasawa teaches a blood sampling device comprising
 a pipette tip-shaped blood sampler (100, Fig. 2) having an a first internal space for holding blood after aspirating the blood and having openings at the top and bottom (para [0058]);
 a cylindrical container capable of accommodating the blood sampler (200, Fig. 2); and 
a cap piston-shaped sealing cap for sealing the container (Referring to Fig. 6, cap 5 has a portion extending downwardly from the top that fits within inner diameter of sampler 100 and therefore is a “piston-shaped sealing cap”; See 300, Fig. 6; [0057]), wherein: 
the first internal space of the blood sampler is configured such that the openings at the top and the bottom communicate with one another (upper opening at 1, Fig. 2, fluidly communicates with bottom hole 2), 
a lower part of the first internal space constituting a blood holding part has a tapered shape from the bottom opening toward the top opening (para [0029]), 
blood is aspirated into the first internal space by the capillary action when the bottom opening at the bottom is brought into contact with blood (intended use; para [0027] Fig. 7), 
the container has (i) a second internal space (space within internal diameter of 3, Fig. 2) into which the blood sampler is insertable (para [0058]), 
(ii) a receiving part (4) at the bottom into which a tip of the blood sampler is insertable (para [0058]), and 
the sealing cap has (i) a mandrel extending from an inner upper surface of the sealing cap to the first internal space of the blood sampler (interpreted, in light of the specification, as further limiting “piston-shaped” above; Referring to Fig. 6, cap 5 has a portion extending downwardly from the top that fits within inner diameter of sampler 100 (i.e. “a mandrel”; See 300, Fig. 6; [0057]).
	Iwasawa does not teach (iii) a locking part having a claw-like first projection and a first screw part are provided on an upper outer side of the container and the locking part and the first screw part are arranged to be offset from each other in a vertical direction in that order from the top of the container, and
(ii) a second projection that engages with the first projection of the locking part of the container, and (iii) a second screw part connectable to the first screw part of the container provided on an inner side surface of the sealing cap, and the second projection and the second screw part are arranged to be offset from each other in the vertical direction in that order from the top of the sealing cap.  Cortelazzo teaches:
(iii) a locking part having a claw-like first projection (40) and a first screw part (22) are provided on an upper outer side (para [0048]),
the locking part and the first screw part are arranged to be offset from each other in a vertical direction in that order from the top of the container (40 is above 22 in Fig. 5), and
(ii) a second projection (41) that engages with the first projection of the locking part of the container (para [0048]), and 
(iii) a second screw part (23) connectable to the first screw part of the container provided on an inner side surface of the sealing cap (para [0038]), and 
the second projection and the second screw part are arranged to be offset from each other in the vertical direction in that order from the top of the sealing cap (41 is above 23 in Fig. 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first and second projections and the first and second screw parts of Cortelazzo on the container and cap of Iwasawa to secure the sealing cap during transportation for avoiding contamination or exposure.
	Iwasawa does not explicitly teach that the first projection is on an upper outer side the container. Examiner takes Official Notice that rearrangement such that the first projection is integral with the top of the container would not change the function of the device. Therefore rearrangement of parts would have been obvious to one of ordinary skill in the art. MPEP 2144.04 VI. C. Such an integral arrangement of parts would have been advantageous to provide a single locking structure on the container, thereby providing a compact, simple locking structure. “The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.” MPEP 2144 II. citing In re Sernaker, 217 USPQ 1, 5-6 (Fed. Cir. 1983).

As to claim 2, Iwasawa and Cortelazzo make obvious the blood sampling device according to Claim 1. Cortelazzo further teaches wherein the locking part and the first screw part of the container and the second projection and the second screw part of the sealing cap are configured such that when the sealing cap is attached to an upper end of the container, the second screw part of the sealing cap and the first screw part of the container come into contact with each other and serve as a stopper by which the container is uninsertable into the sealing cap, and the first projection of the locking part engages with the second projection of the sealing cap to prevent the sealing cap from being removed, and wherein the sealing cap is loosely fitted to the upper end of the container (threads 22, 23 in Cortelazzo have a start and stop position; Figs. 3, 4 contrast cap loosely fitted and fitted).

As to claim 3, Iwasawa and Cortelazzo make obvious the blood sampling device according to Claim 1. Iwasawa further teaches wherein, when the sealing cap is fitted into an upper part of the container and the second screw part of the sealing cap and the first screw part of the container are connected together under condition where the blood sampler that has collected blood is inserted into the container, the tip of the blood sampler is further fitted into the receiving part of the container and the mandrel of the sealing cap is inserted into a the top opening of the blood sampler to close the top opening and the bottom opening of the blood sampler and to seal the container into which the blood sampler holding blood is inserted (Figs 11, 12.  Illustrate collected blood in blood sampler inserted into receiving part 4 and cap 5 closed).

As to claim 4, Iwasawa and Cortelazzo make obvious the blood sampling device according to Claim 1. As best understood, claim 4 is rendered obvious by Iwasawa and Cortelazzo as explained above for claim 1.

As to claim 6, Iwasawa and Cortelazzo make obvious the blood sampling device according to Claim 1. Iwasawa further teaches wherein the an inner wall of the a lower part of the first internal space of the blood sampler constituting the blood holding part is hydrophilically treated (para [0024]).

As to claim 7, Iwasawa and Cortelazzo make obvious the blood sampling device according to Claim 6. Iwasawa further teaches wherein the hydrophilic treatment of the blood sampler is performed by etching or fluorine treatment (para [0073]).

As to claim 8, Iwasawa and Cortelazzo make obvious the blood sampling device according to Claim 1. Iwasawa further teaches wherein the bottom opening at the bottom of the blood sampler is an opening having an inner diameter of approximately 0.5 mm or more and less than approximately 1.0 mm (para [0070]).

As to claim 9, Iwasawa and Cortelazzo make obvious the blood sampling device according to Claim 1. Iwasawa further teaches wherein the a bottom surface of the receiving part of the container has a third projection (19, Fig. 2) that fits into the bottom opening at the bottom of the blood sampler (para [0087]).

As to claim 10, Iwasawa and Cortelazzo make obvious the blood sampling device according to Claim 1. Iwasawa further teaches wherein an agent is added in the receiving part of the container includes an agent that is added thereto (para [0033]).

As to claim 11, Iwasawa and Cortelazzo make obvious the blood sampling device according to Claim 10. Iwasawa further teaches wherein the agent is a separating agent (para [0033]).

As to claim 12, Iwasawa and Cortelazzo make obvious the blood sampling device according to Claim 1. Iwasaw further teaches an agent that is applied to the an inner wall of the blood holding part of the blood sampler (para [0090]).

As to claim 13, Iwasawa and Cortelazzo make obvious the blood sampling device according to Claim 12. Iwasawa further teaches wherein the agent is selected from the group consisting of anticoagulants, procoagulants and glycolytic inhibitors (para [0091]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Iwasawa and Cortelazzo as applied to claim 1 above, and further in view of US 2017/0001191 A1 to Biadillah.  Iwasawa and Cortelazzo do not teach wherein the blood sampler has a U-shaped projection at the an upper part thereof, and the container has a U-shaped notch that fits to the U-shaped projection at the upper part.  Biadillah teaches a U-shaped projection (180, Fig. 33) and a U-shaped notch (182, Fig. 32) that fits to the U-shaped projection at the upper part (para [0254]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the U-shaped projection and U-shaped notch Biadillah with the sampler and container of Iwasawa to provide a tactile stop for the user.  Biadillah does not explicitly teach the claimed locations of the U-shaped projection and U-shaped notch.  Examiner takes Official Notice that rearrangement such that the U-shaped projection is integral with the sampler and the U-shape notch is integral with the container would not change the function of the device. Therefore rearrangement of parts would have been obvious to one of ordinary skill in the art. MPEP 2144.04 VI. C. Such an integral arrangement of parts would have been advantageous to provide a single locking structure on the container, thereby providing a compact, simple locking structure. “The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.” MPEP 2144 II. citing In re Sernaker, 217 USPQ 1, 5-6 (Fed. Cir. 1983).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244. The examiner can normally be reached M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J. McCrosky/             Primary Examiner, Art Unit 3791